        Case 1:16-cv-00259-MMS Document 108 Filed 12/16/20 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 16-259C
                                   (Filed: December 16, 2020)

***************************************
HEALTH REPUBLIC INSURANCE             *
COMPANY,                              *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                             ORDER

        On December 15, 2020, the parties in the above-captioned case filed a joint status report
regarding their efforts to resolve the claim of the Arches Subclass. They state that their agreed-
to stipulation for judgment is pending before the court overseeing the liquidation of Arches
Mutual Insurance Company and request another forty-five days to obtain the liquidation court’s
approval. The court GRANTS their request. The parties shall file either a joint stipulation for
judgment or a joint status report no later than Monday, February 1, 2021.

       IT IS SO ORDERED.

                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Senior Judge
